The opinion of tlie court was delivered by
Black, J.
This suit was brought to recover the value of four promissory notes, dated June 30tli, 1914, aggregating $7,100, less a payment of $350.13. The notes were signed by the defendants, payable to George J. Champlin, and by him endorsed without recourse to the plaintiff, Clara J. Champlin." The trial resulted in the direction of a verdict by the court for the plaintiff, for the amount of the notes with interest, less the payments on account. The only ground of appeal is, the trial court should have denied the motion to direct a verdict and submit to the jury for decision the question whether, *524the circumstances related by the appellants, under which they signed the promissory notes sued on, amounted to a fraud on them. Our reading of the record satisfies us that there was no fraud perpetrated upon the appellants by the plaintiff or her agents. There was no issue of fact to be submitted to the jury. The .uncontroverted testimony, it seems to us, entitled the plaintiff to a direction of a verdict in her favor. So, it was not error for the trial court to direct a verdict. The record shows tírese uncontroverted facts: The plaintiff and respondent was the owner of three houses at Thirtieth and Date streets, San Diego, California.. The notes were made payable to George J. Champlin, the husband and agent of the plaintiff, Clara J. Champlin. The consideration of the notes was the purchase of an equity in a piece of property, or ranch, situated in Imperial county, California. Champlin endorsed the notes to the plaintiff without recourse. A trust deed was signed at the same time to secure the payment of the notes. The promissory notes were exchanged for the houses and lots at Thirtieth and Date streets, San Diego. The papers were placed in escrow with the Union Title Company at San Diego, California. The sale of the ranch in Imperial Valley was in the hands of D. C. Collier & Company, who in turn was engaged by the plaintiff to sell the San Diego houses. The San San Diego property was sold to one Slemmons, by an arrangement of Slemmons & Chaplain; the notes in suit were to be paid to Mr. Champlin, as the agent for his wi £e. Della Lusk was either the owner of the ranch or the intermediar}' of a Dr.. Jesse;, they, or one of them; gave a contract to sell the property, which in turn was assigned to the plaintiff, Clara J. Champlin. A Mr. Verner de Guise desired to purchase the ranch, but for some reason he did not want to take the title in his name. The defendants, as his friends and at his request, agreed to take the title and hold it for de Guise. They signed and executed the notes and other papers for this purpose. The defendants testified by signing the notes they thought they were assuming no financial obligation.
It is set up in the answer, as stated above, and testified to in the record, that it was not made known or intimated to *525these defendants by anyone that they were assuming any monetary obligation, nor did they know that they were signing notes to the owner, of the lands or to anyone, or that they were incurring any pecuniary obligation of any kind. The trial court held, as stated, that there was no evidence in the case that would warrant the jury in finding that a fraud had been perpetrated upon the defendants.
It is urged, however, on behalf of the appellants that as the D. C. Collier & Company was the agent for the plaintiff in procuring the notes, their fraud, if any, is the fraud of the principal; citing in support of that position Reitman v. Fiorillo, 76 N. J. L. 815; Dunston Lithograph Co. v. Borgo, 84 Id. 623; McDonald v. Central Railroad Co., 89 Id. 251; Alexander v. Brogley, 63 Id. 307. This may be so, but these cases are all distinguished from the case under consideration in essential and important particulars. In the first case the court held the contract was procured by the fraud of an agent; in the second ease the signature to the contract was procured by fraud or imposition; the defendants did not know they were signing a contract of guarantee, like the case of Alexander v. Brogley, supra; so, in the third case, the misrepresentation was as to the contents of a release. The alleged fraud was not in the consideration itself, but in the statement that it had been expressed in the release, -when in fact it had not.
Me concur with the result reached by the trial court. Our reading of the testimony satisfies us there was no fraud perpetrated upon the defendants by the plaintiff, or by anyone for whom she was responsible.
The defendant Cleland Davis testified: “It was explained to me, by Mr. de Guise and Judge Riall, who was acting as Mr. de Guise’s attorney, that, these papers—it was necessary to sign these papers in order that I might take and hold the title to this property for Mr. de Guise and give it back to him upon demand. These papers were then placed before me, and with that understanding I signed them.” The defendant Mabel Y. Davis testified:
“Q. Was anything said at that time, i. e., when the notes were signed about the financial responsibility ?
*526“A. Financial responsibility was not mentioned at that time, or any other time to me. * * * They simply said these papers are necessary—a good many of them—they are necessary for the transaction, that is. all.”
The record shows the defendants are educated and intelligent persons.
This court in a well-considered case said (Dunston Lithograph Co. v. Borgo, 84 N. J. L. 623, 625) : “Although, as a general rule, the affixing of a signature'to a written contract creates a conclusive presumption against the signer that he read, understood and assented to its terms, this rule has one notable exception, viz., where the signature to the contract was procured by fraud or imposition practiced upon the signer with intent to deceive him as to the purport of the paper which he signs.” This may be set up as a defence to the action brought against him by the other party- to the transaction.
■The defence by these defendants,' in effect, is,'that they were ignorant of the legal liability assumed by them when they signed the notes. Whatever may be the limitations of the rule, as expressed by the maxim "ignorantm legis neminem excusat” ignorance of the defendants’ legal liability on the notes is not a defence in this case. It is true, said Chief Justice Beasley, in the case of Brock v. Weiss, 44 N. J. L. 241, 244, the law will not permit the excuse of ignorance of the law to be pleaded for the purpose of exempting persons from damages for breach of contract, or from punishment for crime committed by -them. Van Deventer v. Van Deventer,-46 Id. 460; Alexander v. Ferguson, 73 Id. 479; Ohanvplin v. Laytin, 18 Wend. 407, 413; Bentley v. Whittemore, 18 N. J. Eq. 366, 374; Hampton v. Nicholson, 23 Id. 423, 427; 21 Gyc. 1726.
The defence having failed, the judgment of the Bergen County Circuit Court is affirmed, with costs.
For affirmance—The Chibe Justice, Swayze, Teen-chard, Parker, Bergen, Minturn, Kalisci-i, Black, HepPENHEiiiER, Williams, Taylor, Gardner, JJ. 12.
For reversal—None.